Reasons of appeal based upon exceptions to the finding are not well taken. The only other reason of appeal requiring consideration is the overruling of defendants' claim of law four, "that the plaintiff did not procure a customer who was ready, willing and able to buy the defendants' said property." Assuming that this reason of appeal is intended to claim that the subordinate facts do not support this conclusion, we are of opinion that the finding as amended does not support this conclusion.
   There is error and a new trial is ordered.